DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line three of the claim recites “having having”.  The duplicate word should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topic et al (US# 4677420).
	Topic et al discloses all the limitations of the instant claims including; a cover panel (60), wherein the cover panel is sized and configured to generally cover an installation opening of a disc brake, the disc brake having having a brake carrier (36) and a brake caliper (12), wherein the brake caliper is configured to slide on the brake carrier (36) axially toward an application side (left, figures 1-2) or axially toward a rim side (right, figures 1-2), wherein the cover panel (60) comprises a cable guide (62 or 74 or 62 and 74)) for fixing a cable (70), wherein the cover panel generally extends generally across an axial width and a circumferential length of the installation opening when attached to the brake caliper (12).  Figure 2.

	Regarding claim 2, wherein the cable guide 62 is a cable channel recessed in the cover panel 60.  Figure 3. 
	Regarding claim 5, the cable guide 62 is shaped in a straight line. 
 	 Regarding claim 8, the cable guide 62 is configured for receiving a pad wear sensor cable 70 of a pad wear sensor 64 for detecting a pad thickness of brake pads 54/54’. 
 	Regarding claim 11, the cover panel 60 has screws 61 for fixing the cover panel 60 on the disc brake. 
 	Regarding claim 12, the screws 61 are arranged proximate to the cable guide (62 and leg portions adjacent 78). 
 	Regarding claim 13, note brake carrier 36;  a brake caliper 12 sliding on the brake carrier 36 axially toward an application side or axially toward a rim side;  an installation opening defined in the brake caliper 12 capable of allowing removal and fitting of brake pads;  and a cover panel 60, wherein the cover panel (60) includes a cable guide (62) for fixing a cable (70); wherein the cover panel (60) extends generally across an axial width and a circumferential length of the installation opening and generally covers the installation opening.  Figure 2.

 Claim(s) 1-6, 8-9, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kromer (US# 2008/0110707).
	Kromer discloses all the limitations of the instant claims including; a cover panel (20, 82 or 20/82), wherein the cover panel is sized and configured to generally cover an installation opening 14 of a disc brake, the disc brake having having a brake carrier (12) and a brake caliper (10), wherein the brake caliper is configured to slide on the brake carrier (12) axially toward an application side or axially toward a rim side [0028], wherein the cover panel (20 or 82 or 20/82) comprises a cable guide (82 or 114 or 
	Regarding claim 2, wherein the cable guide 114 is a cable channel recessed in the cover panel 20/82.
	Regarding claim 3, the cable guide 82 has a plurality of fixing elements 80/86, wherein the plurality of fixing elements are spaced from each other and monolithically formed with the cover panel 82.  Figure 5. 
 	Regarding claim 4, the fixing elements 80/86 are monolithically formed with the cover panel 82 and define a homogenous one-piece structure with the cover panel 82.  
	Regarding claim 5, the cable guide 114 is shaped in a straight line. 
Regarding claim 6, the cable guide (114 or suggested cable guide [0035]) extends at least in part along and across a pad retaining clamp 82.
 	Regarding claim 8, the cable guide (82 or 114 or unillustrated cable guide [0035]) is configured for receiving a pad wear sensor cable of a pad wear sensor for detecting a pad thickness of brake pads. 
 Regarding claim 9, the cover panel is a component formed from sheet metal.  [0029]
Regarding claim 13, note brake carrier 12;  a brake caliper 10 sliding on the brake carrier 12 axially toward an application side or axially toward a rim side;  an installation opening 14 defined in the brake caliper 10 capable of allowing removal and fitting of brake pads;  and a cover panel (20 or 20/82 or 116 or 20/82/116), wherein the cover panel includes a cable guide (82 or 114 or unillustrated cable guide [0035]) for fixing a cable [0035]; wherein the cover panel extends generally across an axial width and a circumferential length of the installation opening and generally covers the installation opening.  
Regarding claim 14, the cover panel (20 or 20/82) extends fully across the circumferential length of the installation opening. Figure 1.

	Regarding claim 16, the cover panel (20 or 20/82) extends across substantially the entire installation opening 14.
	Regarding claim 17, the cover panel (20 or 20/82) defines a curvature corresponding to a curvature of the brake caliper (10) such that the brake caliper and the cover panel combine to define a generally continuous curvature. Figure 1.  
Regarding claim 20, the cable guide (82 or 114) is defined within a central section (82 or 46/54) of the cover panel (20 or 20/82), wherein the central section is disposed circumferentially between a front section 22 and a rear section 24 of the cover panel, wherein a circumferential length of the central section is less than the circumferential length of each of the front and rear sections.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asen (US# 20150041258).
	Asen discloses all the limitations of the instant claims including; a cover panel 3, wherein the cover panel is sized and configured to generally cover an installation opening of a disc brake, the disc brake having having a brake carrier and a brake caliper, wherein the brake caliper is configured to slide on the brake carrier axially toward an application side or axially toward a rim side, wherein the cover panel 3 comprises a cable guide 1, wherein the cover panel generally extends generally across an axial width and a circumferential length of the installation opening when attached to the brake caliper.  
	Regarding claim 5, the cable guide 1 is shaped as a labyrinth with portions in a straight line. 
Regarding claim 6, the cable guide 1 extends at least in part along and across a pad retaining clamp 2.

 
    PNG
    media_image1.png
    621
    963
    media_image1.png
    Greyscale



Regarding claim 8, the cable guide 1 is configured for receiving a pad wear sensor cable 13 of a pad wear sensor for detecting a pad thickness of brake pads [0003].
Regarding claim 9, the cover panel 3 is a component formed from sheet metal.  [0013]
	Regarding claim 10, the securing elements are recessed in the radial direction in relation to retaining struts of the cover panel 3. 

    PNG
    media_image2.png
    648
    1307
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kromer (US# 2008/0110707) in view of DE 10 2011 012 271.
Kromer discloses all the limitations of the instant claim with exception to the cover panel 116 including a plurality of spaced apart fixing elements along the cable guide for securing a cable in the cable guide, wherein cable guide, cover panel, and the fixing elements are monolithically formed as a one-piece homogenous structure.  Kromer discloses use of an appropriate cable guide [0035], but does .

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
Regarding Topic, Applicant argues that the hold down spring of Topic is not a cover panel, however, it is not clear from the arguments why the spring cannot be considered a cover panel as broadly recited.  Regarding the new limitations, the language “generally across” is extremely broad.  The spring of Topic has an axial extent and a circumferential extent and therefore extends “generally across” the installation opening.
Regarding Asen, Applicant argues that the cover 3 does not comprise the cable guide, they are separate elements.  It is not clear from the arguments what claim language precludes the cover from being formed of separate elements.  Regarding the new limitations, the language “generally across” is extremely broad.  The spring of Asen has an axial extent and a circumferential extent and therefore extends “generally across” the installation opening.  
Applicant’s remaining arguments are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK